Citation Nr: 0845071	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date earlier than April 
27, 2006, for entitlement to special monthly compensation at 
the 38 U.S.C.A. § 1114(s) rate. 


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted the veteran 
entitlement to a housebound benefit effective April 27, 2006, 
the date the veteran met the statutory requirement for 
housebound status, of having one disability rated as 100 
percent disabling, and additional disabilities rated as 60 
percent disabling.


FINDINGS OF FACT

The veteran first filed a claim for a housebound benefit on 
January 17, 2006; the evidence is at least in equipoise as to 
the question of whether the veteran met the requirements for 
a housebound benefit as of the date of his claim for such 
benefits.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an effective date of January 17, 2006, for the grant of 
increased housebound benefits at the 38 U.S.C.A. § 1114(s) 
rate, have been met.  38 C.F.R. § 3.350(i) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In March 2006, April 2006, July 2006, and September 2006, the 
agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The September 2006 letter 
also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record; and the claim was readjudicated in an 
October 2007 Supplemental Statement of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  As such, and in light of the favorable decision 
below, the Board finds that the duty to assist has been met.

If a veteran, as the result of service-connected disability, 
has such significant disabilities as to be in need of regular 
aid and attendance, he shall be entitled to special monthly 
compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 
3.352.  

If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then he shall be 
entitled to special monthly compensation.  For the purpose of 
this subsection, the requirement of "permanently housebound" 
will be considered to have been met when the veteran is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to a service- 
connected disability or disabilities which it is reasonably 
certain will remain throughout such veteran's lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. §§ 3.350, 3.352.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his/her daily environment.  38 C.F.R. § 3.352(a).

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the grant of increased housebound benefits at 
the 38 U.S.C.A. § 1114(s) rate was granted effective April 
24, 2006.  The RO indicated that this benefit was granted 
from that date because that was the date that the veteran was 
granted service connection for folliculitis at a 30 percent 
evaluation.  That rating caused the veteran to meet the 
schedular requirements under 38 C.F.R. § 3.350(i), for the 
grant of 38 U.S.C.A. § 1114(s) benefits, namely, having one 
disability rated as 100 percent, and other disabilities 
combining to at least 60 percent.  The RO opined that, since 
the veteran did not meet the schedular requirement under 
38 C.F.R. § 3.350(i)(1) prior to this date, that an earlier 
effective date was precluded.

However, the Board notes, as indicated above, that 38 C.F.R. 
§ 3.350(i)(2) also allows for the grant of benefits at the 
38 U.S.C.A. § 1114(s) rate, provided that the veteran is 
found to be permanently housebound.  The evidence clearly 
shows that the veteran filed a claim for such housebound 
benefits on January 17, 2006.  The Board finds that it is not 
entirely clear from the evidence of record that the veteran 
became housebound at that time, as there is minimal medical 
evidence of record for the period dated January 2006 to April 
2006.  However; mindful of the veteran's outstanding service, 
his statements to the Board as to the severity of his 
disabilities, and resolving all doubt in the veteran's favor, 
the Board will find that the veteran was entitled to 
housebound benefits from the date of his claim, and therefore 
the effective date of the grant of benefits would more 
properly be January 17, 2006, the date of the veteran's claim 
of entitlement to such benefits.

As to any earlier effective date, however, the Board notes 
that the law, as stated above, indicates that for an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  The veteran did not file a housebound claim within 
one year of his separation from service.  As noted above, the 
veteran first filed a claim for such housebound benefits on 
January 17, 2006.  The veteran has now been granted 
entitlement to benefits at the 38 U.S.C.A. § 1114(s) rate 
from the date of his claim, and there simply is no legal 
basis to allow an effective date any earlier than the date of 
the veteran's claim.

The Board recognizes the veteran's argument that, since he 
has had folliculitis since service, and since his grant of 
benefits at the 38 U.S.C.A. § 1114(s) rate was based on that 
disability, entitlement to benefits at the 38 U.S.C.A. 
§ 1114(s) rate should be granted from the date of the 
veteran's separation from service.  However, the veteran had 
not argued, nor does the evidence show, that the veteran 
filed a claim for housebound benefits any earlier than 
January 17, 2006, and as such, as noted above, there is no 
legal basis under which an earlier claim may be granted.  As 
such, the Board finds that January 17, 2006, the date of the 
veteran's claim for such benefits, would be the proper 
effective date.




ORDER

An effective date of January 17, 2006, for the grant of 
increased housebound benefits at the 38 U.S.C.A. § 1114(s) 
rate, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


